Exhibit 10.9

 

 

INFRAREIT, INC.

AMENDED AND RESTATED

REGISTRATION RIGHTS AND LOCK-UP AGREEMENT

 

 

Dated as of January 29, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE 1 DEFINITIONS

     2   

Section 1.1

  Definitions      2   

Section 1.2

  Interpretation      7   

ARTICLE 2 LOCK-OUT PERIOD FOR OFFERING

     7   

Section 2.1

  Lock-Out Period for Offering      7   

ARTICLE 3 REGISTRATION RIGHTS

     8   

Section 3.1

  Shelf Registration Under the Securities Act      8   

Section 3.2

  Registration Procedures      11   

Section 3.3

  Suspension of Use of the Shelf Registration Statement      16   

Section 3.4

  Lockout Periods for Holder Sales      16   

Section 3.5

  Piggy-Back Registration      17   

Section 3.6

  Indemnification      18   

Section 3.7

  Rule 144; Reports under Exchange Act      21   

ARTICLE 4 MISCELLANEOUS

     21   

Section 4.1

  Notices      21   

Section 4.2

  Further Action      22   

Section 4.3

  Successors and Assigns      22   

Section 4.4

  Amendment and Waiver      22   

Section 4.5

  Additional Holders      23   

Section 4.6

  Severability      23   

Section 4.7

  Counterparts      23   

Section 4.8

  Governing Law      24   

Section 4.9

  Waiver of Jury Trial      24   

Section 4.10

  Forum Selection and Consent to Jurisdiction      24   

Section 4.11

  Entire Understanding      24   

Section 4.12

  No Third Party Beneficiaries      24   

Section 4.13    

  No Presumption Against Drafter      24   

 

i



--------------------------------------------------------------------------------

INFRAREIT, INC.

AMENDED AND RESTATED

REGISTRATION RIGHTS AND LOCK-UP AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AND LOCK-UP AGREEMENT (this
“Agreement”) is made and entered into as of January 29, 2015, among InfraREIT,
Inc., a Maryland corporation (together with its successors and assigns, the
“Company”), and each of the persons listed on the attached Schedule A who become
signatories to this Agreement (each, an “Initial Holder” and collectively, the
“Initial Holders”).

RECITALS

WHEREAS, some of the Initial Holders and InfraREIT, L.L.C., a Delaware limited
liability company formerly known as Electric Infrastructure Alliance of America,
L.L.C. (the “Predecessor Company”), were parties to a Registration Rights and
Lock-Up Agreement, dated as of November 23, 2010 (the “Original Agreement”);

WHEREAS, the Company is contemplating a firmly underwritten public offering (the
“Offering”) of shares of the Company’s common stock, par value $0.01 per share
(“Common Shares”), registered under the Securities Act (as defined below);

WHEREAS, immediately following the closing of the Offering (the “Closing”), the
Predecessor Company will merge (the “Merger”) with and into the Company, with
the Company surviving as the general partner of InfraREIT Partners, L.P., a
Delaware limited partnership formerly known as Electric Infrastructure Alliance
of America, L.P. (together with its successors and assigns, the “Operating
Partnership”);

WHEREAS, certain Initial Holders are owners, or will become owners immediately
following the consummation of the Merger, of Partnership Units (as defined
below) and as such are granted a Redemption Right (as defined below) under the
Second Amended and Restated Agreement of Limited Partnership of the Operating
Partnership that will become effective upon the Closing (as it may be amended,
supplemented or otherwise modified from time to time, the “Partnership
Agreement”), pursuant to which such Initial Holders may receive Common Shares
calculated in accordance with the Partnership Agreement and such Initial Holders
have elected to become Holders (as defined below) under this Agreement;

WHEREAS, upon consummation of the Merger, certain Initial Holders will hold
Common Shares directly and will hold additional Common Shares upon the
conversion of shares of Class A common stock, par value $0.01 per share, and
Class C common stock, par value $0.01 per share, of the Company into Common
Shares on or about 32 days following the date of the Closing in accordance with
the Amended and Restated Charter of the Company (the “Charter”); and

WHEREAS, the parties hereto desire to amend and restate the Original Agreement
in its entirety to substitute the Company for the Predecessor Company and record
their understanding regarding the registration and transfer of Registrable
Securities.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used in this Agreement (including
exhibits, schedules and amendments) shall have the meanings set forth below or
in the Section of this Agreement referred to below, except as otherwise
expressly indicated or limited by the context in which they appear in this
Agreement.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Board of Directors” or “Board” means the board of directors of the Company or
any similar governing body of its successors and assigns.

“Business Day” means any day other than a Saturday, Sunday or other day in which
commercial banks in New York, New York are authorized or required by law or
executive order to be closed; provided that as long as Marubeni Corporation or
its Controlled Affiliate is a Founding Investor, “Business Day” shall also
exclude each public holiday in Tokyo, Japan if Marubeni Corporation or such
Controlled Affiliate has delivered to the Company at least ten (10) days prior
to the end of a calendar year a list of public holidays in Tokyo, Japan during
the next calendar year.

“Charter” has the meaning set forth in the recitals to this Agreement.

“Closing” has the meaning set forth in the recitals to this Agreement.

“Closing Price” means the last reported sale price of a unit of a security
regular way on a given day or, in case no such sale takes place on such day, the
average of the reported closing bid and asked prices regular way, in each case
on the New York Stock Exchange or such other principal national securities
exchange on which the security is listed or admitted to trading, or, if the
security is not listed or admitted to trading on any national securities
exchange, the average of the closing bid and asked prices as furnished by any
nationally recognized member of FINRA selected from time to time by the Company,
reasonably and in good faith, for that purpose, or, if no such prices are
furnished, the fair market value of the security as estimated by the Company
using an identical valuation formula to that used in determining the pricing for
the Company’s then most-recent sale of more than thirty five million dollars
($35,000,000) of similar securities to unaffiliated third parties, or if no such
sale has occurred, as determined in good faith by the Board, which estimate
shall be prepared at the expense of the Company; provided that any determination
of the “Closing Price” of any security hereunder shall be based on the
assumption that such security is freely transferable without registration under
the Securities Act.

 

2



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Common Shares” has the meaning set forth in the recitals to this Agreement.

“Company” has the meaning set forth in the preamble to this Agreement.

“Controlled Affiliate” means, with respect to any Founding Investor, (a) any
corporation, limited liability company, joint venture or other Entity of which a
majority of the economic interest, and either (x) a majority of the voting power
or (y) the right to direct the disposition of a majority of the shares of
capital stock, membership interests, partnership interests or other equity
interests and options or warrants to acquire, or securities convertible into,
capital stock, membership interests, partnership interests or other equity
securities of such Entity, are held, directly or indirectly, by such Founding
Investor or by another Person in respect of which such Founding Investor is a
Controlled Affiliate, or (b) any corporation, limited liability company, joint
venture or other Entity of which such Founding Investor controls the voting
power in such Entity and has the right to direct the disposition of the assets
of such Entity.

“Entity” means any general partnership, limited partnership, proprietorship,
corporation, joint venture, joint stock company, limited liability company,
limited liability partnership, business trust, estate, governmental entity,
cooperative, association or other foreign or domestic enterprise, including
accounts or funds managed by a Holder or any of its subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time of reference.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Founding Investor” means each of John Hancock Life Insurance Company (U.S.A.),
Marubeni Corporation, Teachers Insurance and Annuity Association of America, the
OpTrust Original Founding Investor and Hunt-InfraREIT, L.L.C. (formerly known as
Hunt EIAA, L.L.C.).

“GAAP” means generally accepted accounting principles in the United States, as
consistently applied by the Company and the Operating Partnership.

“Holder” means (i) any Initial Holder who is the record or beneficial owner of
any Registrable Security or any assignee or transferee of such Registrable
Security (including assignments or transfers of Registrable Securities to such
assignees or transferees as a result of the foreclosure on any loans secured by
such Registrable Securities) (x) to the extent permitted under the Partnership
Agreement or the Charter, as applicable, and (y) provided such assignee or
transferee agrees in writing to be bound by all the provisions hereof, unless
such owner, assignee or transferee acquires such Registrable Security in a
public distribution pursuant to a registration statement under the Securities
Act or pursuant to transactions exempt from registration under the Securities
Act where securities sold in such transaction may be resold without subsequent
registration under the Securities Act and (ii) any other Person who becomes a
Holder in accordance with Section 4.5(a) hereof.

 

3



--------------------------------------------------------------------------------

“Holder Notice” has the meaning set forth in Section 3.1(f).

“Initial Holder” and “Initial Holders” have the meaning set forth in the
preamble to this Agreement.

“Issuer Shelf Registration Statement” has the meaning set forth in
Section 3.1(b).

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by a Holder to the Company (i) notifying the
Company of such Holder’s desire to include Registrable Securities held by it in
a Shelf Registration Statement, (ii) containing all information about such
Holder required to be included in such registration statement in accordance with
applicable law, including Item 507 of Regulation S-K promulgated under the
Securities Act, as amended from time to time, or any similar successor rule
thereto, and (iii) pursuant to which such Holder agrees to be bound by the terms
and conditions hereof.

“Offering” has the meaning set forth in the recitals to this Agreement.

“Operating Partnership” has the meaning set forth in the recitals to this
Agreement.

“OpTrust Original Founding Investor” means, collectively, OPSEU Pension Plan
Trust Fund, OpTrust Infrastructure N.A. Inc., and any other Controlled Affiliate
of OPSEU Pension Plan Trust Fund which holds Common Shares as of the date of
this Agreement.

“Original Agreement” has the meaning set forth in the recitals to this
Agreement.

“Partnership Agreement” has the meaning set forth in the recitals to this
Agreement.

“Partnership Unit” has the meaning set forth in the Partnership Agreement.

“Permitted Transferee” has the meaning set forth in the Partnership Agreement.

“Person” means any individual, corporation, proprietorship, firm, partnership,
limited partnership, limited liability company, trust, association or other
Entity.

“Prospectus” means the prospectus included in the Shelf Registration Statement,
including any preliminary prospectus, and any amendment or supplement thereto,
including any supplement relating to the terms of the offering of any portion of
the Registrable Securities covered by the Shelf Registration Statement, and in
each case including all material incorporated by reference therein.

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, NYSE Amex, the NASDAQ Stock Market or another national securities
exchange, or any successor to any of the foregoing.

 

4



--------------------------------------------------------------------------------

“Redeemable Units” means Partnership Units that are redeemable for Common Shares
pursuant to the Redemption Right.

“Redemption Right” has the meaning set forth in the Partnership Agreement.

“Registrable Securities” means, with respect to any Holder, (a) all Common
Shares owned, either of record or beneficially, by the Holder, (b) any Common
Shares that may be issued upon redemption of Redeemable Units held by the Holder
that are exchanged for Common Shares upon a redemption of Partnership Units
pursuant to the Partnership Agreement, (c) any securities issued upon conversion
or exchange of such Common Shares, or (d) any securities issued or issuable with
respect to such Common Shares by way of conversion, exchange, stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization or otherwise, including securities
issued or issuable as a dividend or other distribution with respect to or in
replacement of any shares referred to above. As to any particular Registrable
Securities, they shall cease to be Registrable Securities at the earliest time
as one of the following shall have occurred: (i) a registration statement
(including a Resale Shelf Registration Statement) covering the sale or other
transfer of such Common Shares has been declared effective by the Commission and
all such Common Shares have been disposed of pursuant to such effective
registration statement; (ii) such shares (other than Restricted Shares) were
issued pursuant to an effective registration statement (including an Issuer
Shelf Registration Statement) and are freely tradeable by the Holder without
restriction; (iii) such Common Shares have been publicly sold under Rule 144;
(iv) such Common Shares are held by each Holder who is an Affiliate of the
Company if all of such Common Shares are eligible for sale pursuant to Rule 144
and could be sold in one transaction in accordance with the volume limitations
contained in Rule 144(e)(1)(i); (v) such Common Shares are held by Holders who
are not Affiliates of the Company that are eligible for sale pursuant to Rule
144(d); or (vi) such Common Shares have been otherwise transferred in a
transaction that constitutes a sale thereof under the Securities Act, the
Company has delivered to the Holder’s transferee a new certificate or other
evidence of ownership for such Common Shares not bearing the Securities Act
restricted stock legend and such Common Shares subsequently may be publicly
resold or otherwise transferred by such transferee without restriction or
registration under the Securities Act. For the avoidance of doubt, Registrable
Securities shall be deemed to include all Common Shares held by a Holder,
including Common Shares issuable upon redemption of Redeemable Units, without
regard to the ownership limitations set forth in the Charter, to the maximum
extent necessary to accommodate the sale of Common Shares pursuant to a
registered offering in accordance with Section 8.7.C of the Partnership
Agreement.

“Registration Expenses” means any and all expenses incident to performance of or
compliance with this Agreement, including: (i) all applicable registration and
filing fees imposed by the Commission, FINRA or any other self-regulatory
organization; (ii) all fees and expenses incurred in connection with compliance
with state securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with qualification of any of the
Registrable Securities under any state securities or blue sky laws and the
preparation of a blue sky memorandum) and compliance with the rules of FINRA;
(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing the Shelf Registration Statement, any
Prospectus, certificates and other documents relating to the

 

5



--------------------------------------------------------------------------------

performance of and compliance with this Agreement; (iv) all fees and expenses
incurred in connection with the listing, if any, of any of the Registrable
Securities on any securities exchange or exchanges pursuant to Section 3.2(m);
(v) the fees and disbursements of counsel for the Company and of the independent
public accountants of the Company, including the expenses of any special audits
or “cold comfort” letters required by or incident to such performance and
compliance; and (vi) the fees and expenses, not to exceed $100,000 in the
aggregate for all Shelf Registrations effected pursuant to this Agreement, of
one counsel for all the Holders (which counsel shall be chosen by the Holders
and be reasonably acceptable to the Company). Registration Expenses shall
specifically exclude underwriting discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of Registrable Securities by a
Selling Holder, all of which shall be borne by such Holder in all cases.

“Requesting Holders” has the meaning set forth in Section 3.1(f).

“Resale Rules” has the meaning set forth in Section 3.7.

“Resale Shelf Registration Statement” has the meaning set forth in
Section 3.1(a).

“Restricted Shares” means Common Shares issued under an Issuer Shelf
Registration Statement which if sold by the holder thereof would constitute
“restricted securities” as defined under Rule 144 or would otherwise be subject
to volume limitations under Rule 144.

“Rule 144” means Rule 144 (or any similar provision then in force) promulgated
under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time of reference.

“Selling Expenses” means (a) any underwriting discounts and commissions or
similar charges attributable to the sale of Registrable Shares included in a
registration, (b) any transfer taxes relating to the sale or disposition of
Registrable Securities by a Selling Holder or (c) any other expenses of the
Selling Holders that do not constitute Registration Expenses.

“Selling Holder” means any Holder who sells Registrable Securities pursuant to a
public offering registered hereunder.

“Shelf Registration” means a registration required pursuant to Section 3.1.

“Shelf Registration Statement” means a Resale Shelf Registration Statement or an
Issuer Shelf Registration Statement, as applicable.

“Suspension Notice” has the meaning set forth in Section 3.3(a).

“Transfer” means, whether by operation of law or otherwise, any sale, transfer,
distribution, assignment, bequest, lease, pledge, hypothecation, encumbrance,
grant of a security interest in, or grant, issue, sale or conveyance of any
option, warrant or right to acquire or to otherwise dispose of, transfer, or
permit to be transferred (including (a) the granting of any option or entering
into any agreement for the sale, transfer or other disposition of Common

 

6



--------------------------------------------------------------------------------

Shares or Partnership Units, (b) the sale, transfer, assignment or other
disposition of any securities or rights convertible into or exchangeable for
Common Shares, but excluding (i) the exchange or conversion of any security of
the Company for Common Shares or the Operating Partnership for Partnership Units
or (ii) the redemption of Partnership Units pursuant to Section 8.7 of the
Partnership Agreement, as applicable, (c) any transfer or other disposition of
any interest in Common Shares or Partnership Units as a result of a change in
the marital status of the holder thereof), and (d) any change in the citizenship
or country of formation, incorporation, organization or domicile of the holder
of Common Shares or Partnership Units). For clarity, a “Transfer” shall include
any transaction, occurrence or event described in the foregoing clauses (a),
(b), (c) or (d) that is effected, occurs or arises directly or indirectly,
including without limitation, by a sale, transfer or assignment of a controlling
interest in a Holder or by way of a merger, consolidation, business combination
or similar transaction; provided, however, for any Holder which has issued
securities of a class that are Publicly Traded (or securities of a class which
are similarly traded publicly on a securities exchange or market in any other
jurisdiction), “Transfer” shall not include a sale of any such securities of a
class which are so publicly traded. The term “Transferred” shall have
correlative meanings.

“Underwriting Notice” has the meaning set forth in Section 3.1(f).

“Violation” has the meaning set forth in Section 3.6(a).

Section 1.2 Interpretation. Unless the context otherwise requires: (i) a
technical accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP; (ii) “or” is not exclusive; (iii) references to
“Articles,” “Sections” and “Exhibits” refer to the articles, sections and the
exhibits to this Agreement, unless explicitly stated or the context requires
otherwise; (iv) “herein,” “hereof” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section, Exhibit or
other subdivision; (v) references to statutes, regulations and rules include
subsequent amendments and successors thereto unless the context otherwise
requires; (vi) the various headings of this Agreement are provided herein for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof; (vii) wherever from the context it appears
appropriate, each term stated in either the singular or the plural shall include
the singular and the plural, and pronouns stated in either the masculine, the
feminine or the neuter gender shall include the masculine, feminine and neuter;
(viii) “including” means “including, without limitation”; and (ix) if any
payment hereunder shall become due on any day which is not a Business Day, such
payment shall be made on the next succeeding Business Day.

ARTICLE 2

LOCK-OUT PERIOD FOR OFFERING

Section 2.1 Lock-Out Period for Offering. Each Holder hereby acknowledges and
agrees that it is subject to the lock-out period described in Section 2.1 of the
Original Agreement, and, in furtherance of such provision, has executed a
lock-up agreement with the underwriters in connection with the Offering,
pursuant to which such Holder has agreed not to Transfer any Registrable
Securities for a period of time following the closing of the Offering subject to
the terms and conditions of such lock-up agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE 3

REGISTRATION RIGHTS

Section 3.1 Shelf Registration Under the Securities Act.

(a) Filing of Resale Shelf Registration Statement. The Company shall use its
commercially reasonable efforts to cause to be filed on the first Business Day
after the first anniversary of the Closing, or as soon as reasonably practicable
thereafter, a registration statement on an appropriate form for an offering to
be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act (the “Resale Shelf Registration Statement”) and providing for the
sale by the Holders of all, but not less than all, of their Registrable
Securities in accordance with the terms hereof and will use its commercially
reasonable efforts to cause the Resale Shelf Registration Statement to be
declared effective by the Commission as soon thereafter as is practicable. The
Company agrees to use its commercially reasonable efforts to keep the Resale
Shelf Registration Statement with respect to the Registrable Securities
continuously effective for a period expiring on the date on which all remaining
Registrable Securities covered by the Resale Shelf Registration Statement have
been sold. Subject to Section 3.2(b) below, the Company further agrees to amend
the Resale Shelf Registration Statement if and as required by the rules,
regulations or instructions applicable to the registration form used by the
Company for the Resale Shelf Registration Statement or by the Securities Act or
any rules and regulations thereunder.

(b) Filing of an Issuer Shelf Registration Statement. The Company may, at its
option, satisfy its obligation to prepare and file a Resale Shelf Registration
Statement pursuant to Section 3.1(a) above with respect to Common Shares
issuable upon redemption of Partnership Units pursuant to the Partnership
Agreement (the “Redeemable Units”) by preparing and filing with the Commission
no later than ten (10) Business Days after the first anniversary of the Closing,
or as soon as reasonably practicable thereafter, a registration statement on an
appropriate form for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (an “Issuer Shelf Registration
Statement”) providing for the issuance by the Company of Common Shares
registered under the Securities Act, from time to time, to the Holders of such
Redeemable Units in lieu of the Operating Partnership’s obligation to pay cash
for such Redeemable Units. The Company shall use commercially reasonable efforts
to cause the Issuer Shelf Registration Statement to be declared effective by the
Commission as promptly as reasonably practicable after filing thereof. The
Company shall use commercially reasonable efforts, subject to Sections 3.1(d)
and 3.3 hereof, to keep the Issuer Shelf Registration Statement continuously
effective for a period expiring on the date all of the Common Shares covered by
such Issuer Shelf Registration Statement have been issued by the Company
pursuant thereto. If the Company shall exercise its rights under this
Section 3.1(b), Holders (other than Holders of Restricted Shares) shall have no
right to have Common Shares issued or issuable upon exchange of the Redeemable
Units included in a Resale Shelf Registration Statement pursuant to
Section 3.1(a) above.

 

8



--------------------------------------------------------------------------------

(c) Inclusion in Shelf Registration Statement. Each Holder that has delivered a
duly completed and executed Notice and Questionnaire to the Company as promptly
as practicable after receipt of the Company’s request for such document, but in
no event later than twenty (20) Business Days thereafter, shall be entitled to
have its Registrable Securities included in the applicable Shelf Registration
Statement and shall be named as a selling securityholder in such Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Securities
in accordance with applicable law. If required by applicable law, subject to the
terms and conditions hereof, after effectiveness of the applicable Shelf
Registration Statement, the Company shall file a supplement to such prospectus
or amendment to such Shelf Registration Statement not less frequently than once
a quarter as necessary to name as selling securityholders therein any Holders
that provide to the Company a duly completed and executed Notice and
Questionnaire and shall use commercially reasonable efforts to cause any
post-effective amendment to such Shelf Registration Statement filed for such
purpose to be declared effective by the Commission as promptly as reasonably
practicable after the filing thereof.

(d) Subsequent Filing. The Company shall prepare and file such additional
registration statements as necessary every three (3) years and use commercially
reasonable efforts to cause such registration statements to be declared
effective by the Commission so that the registration statement remains
continuously effective, subject to Section 3.3 hereof, with respect to resales
of Registrable Securities as of and for the periods required under
Section 3.1(a) or (b) hereof, as applicable, such subsequent registration
statements to constitute an Issuer Shelf Registration Statement or a Resale
Shelf Registration Statement, as the case may be, hereunder.

(e) Expenses. Except as provided herein, the Company shall pay all Registration
Expenses in connection with the registration pursuant to Section 3.1(a) and
Section 3.1(b) and the performance of the Company’s obligations under this
Section 3.1 and Section 3.2. The Company shall not be liable for any
underwriting or brokerage discounts and commissions, the fees and expenses of
counsel retained by any Holder (other than the fees and expenses, not to exceed
$100,000 in the aggregate for all Shelf Registrations effected pursuant to this
Agreement, of one counsel reasonably acceptable to the Company for all the
Holders, which fees and expenses of counsel are Registration Expenses
hereunder), and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Registrable Securities pursuant to the Shelf Registration
Statement or Rule 144.

(f) Underwritten Offering.

(i) If any of the Registrable Securities covered by the Shelf Registration are
to be sold in an underwritten public offering, one or more Holders intending to
pursue such underwritten offering (the “Requesting Holders”) shall deliver a
notice to the Company of such intent (the “Holder Notice”), and within ten
(10) Business Days after receipt of the notice of intent from such Holder for an
underwritten offering, the Company shall give written notice (the “Underwriting
Notice”) of such notice of intent to all other Holders and such other Holders
shall be entitled to include in such an underwritten offering all or part of
their respective Registrable Securities by notice to the Company for inclusion
therein within fifteen (15) Business Days after the Underwriting Notice is
given. All notices made pursuant to this Section 3.1(f) shall specify the
aggregate number of Registrable Securities to be included. The

 

9



--------------------------------------------------------------------------------

Company agrees to cooperate with any such request for an underwritten offering
and to take all such other reasonable actions in connection therewith as
provided in Section 3.2(p); provided that (x) the Holder Notice must be
delivered by Requesting Holders that hold in the aggregate at least ten percent
(10%) of the then outstanding Registrable Securities and (y) the Registrable
Securities to be included in such underwritten public offering shall have an
aggregate value equal to or greater than fifty million dollars ($50,000,000),
based upon the Closing Price as of the date of receipt of the Holder Notice by
the Company; and provided, further, that the Company shall not be obligated to
effect more than four (4) underwritten offerings hereunder; and provided,
further, that the Company shall not be obligated to effect, or take any action
to effect, an underwritten offering within ninety (90) days following the last
date on which an underwritten offering was effected pursuant to this
Section 3.1(f) or if longer, the length of any lock-up required by the
underwriters in the prior underwritten offering; and provided, further, that the
Company shall not be obligated to effect, or take any action to effect, an
underwritten offering if the Company responds to the Holder Notice with an
indication that the Company has the good faith intention to commence, within 90
days of the Holder Notice, an underwritten primary offering to which Section 3.5
will apply, in which case the Holders may not request an underwritten offering
pursuant to this Section 3.1(f) during such 90-day period (the Company may not
exercise its rights under this proviso more than one time during any 12-month
period).

(ii) In the case of any firm commitment underwritten offering, if the managing
underwriter or underwriters of such offering advise the Company in writing that
in its or their opinion the number of Registrable Securities proposed to be sold
in such offering exceeds the number of Registrable Securities that can be sold
in such offering without adversely affecting the market for the Common Shares,
the Company will include in such offering the number of Registrable Securities
that in the opinion of such managing underwriter or underwriters can be sold
without adversely affecting the market for the Common Shares. In such event, the
number of Registrable Securities to be offered for the account of each Holder
requesting to include Registrable Securities in such offering (including the
Holder providing the initial Holder Notice) shall be reduced pro rata on the
basis of the relative number of Registrable Securities requested by each such
Holder to be included in such offering to the extent necessary to reduce the
total number of Registrable Securities to be included in such offering to the
number recommended by such managing underwriter or underwriters.

(iii) No Person may participate in any underwritten offerings hereunder unless
such Person (A) agrees to sell such Person’s securities on the basis provided in
any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements and (B) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements and these
registration rights provided for in this Article 3.

 

10



--------------------------------------------------------------------------------

(g) Selection of Underwriters. If any of the Registrable Securities covered by
the Shelf Registration are to be sold in an underwritten offering, the Company
shall have the right to select the investment banker or investment bankers and
manager or managers that will underwrite the offering and to approve the
underwriting arrangements; provided, however, that such investment bankers and
managers and underwriting arrangements must be reasonably acceptable to the
Selling Holders holding a majority of the Registrable Securities to be sold in
the underwritten offering.

(h) Company’s Ability to Delay. The Company may delay the filing of a
registration statement under this Section 3.1 only if it would be entitled to
delay such filing pursuant to, and for such time as is permitted by, Section 3.3
below.

(i) Form S-3. The Company agrees to use its commercially reasonable efforts to
meet the general eligibility requirements under the Securities Act for the use
of a registration statement on Form S-3.

Section 3.2 Registration Procedures. In connection with the obligations of the
Company with respect to the applicable Shelf Registration Statement contemplated
by Section 3.1, the Company shall (except as otherwise provided in this
Agreement), as expeditiously as possible after the Company’s obligations vest
under Section 3.1:

(a) prepare and file with the Commission the Shelf Registration Statement, which
shall (i) be available for the sale of the Registrable Securities in accordance
with the intended method or methods of distribution by the Selling Holders
thereof and (ii) comply as to form in all material respects with the
requirements of the applicable form and include all financial statements
required by the Commission to be filed therewith;

(b) (i) prepare and file with the Commission such amendments to the Shelf
Registration Statement as may be necessary to keep the Shelf Registration
Statement effective for the applicable period; (ii) cause the Prospectus to be
amended or supplemented as required and to be filed as required by Rule 424 or
any similar rule that may be adopted under the Securities Act; (iii) respond as
promptly as practicable to any comments received from the Commission with
respect to the Shelf Registration Statement or any amendment thereto; and
(iv) comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by the Shelf Registration Statement during
the applicable period in accordance with the intended method or methods of
distribution by the Selling Holders thereof;

(c) promptly furnish to each Selling Holder of Registrable Securities, without
charge, as many copies of each Prospectus and any amendment or supplement
thereto as such Selling Holder may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities; the Company
consents to the use of the Prospectus and any amendment or supplement thereto by
each such Selling Holder of Registrable Securities in connection with the
offering and sale of the Registrable Securities covered by the Prospectus or
amendment or supplement thereto;

 

11



--------------------------------------------------------------------------------

(d) use its commercially reasonable efforts to register or qualify the
Registrable Securities by the time the Shelf Registration Statement is declared
effective by the Commission under all applicable state securities or blue sky
laws of such jurisdictions in the United States and its territories and
possessions as any Holder of Registrable Securities covered by the Shelf
Registration Statement shall reasonably request in writing, keep each such
registration or qualification effective during the period the Shelf Registration
Statement is required to be kept effective or during the period offers or sales
are being made by a Selling Holder, whichever is shorter; provided, however,
that in connection therewith, the Company shall not be required to (i) qualify
as a foreign corporation to do business or to register as a broker or dealer in
any such jurisdiction where it would not otherwise be required to qualify or
register but for this Section 3.2(d), (ii) subject itself to taxation in any
such jurisdiction, or (iii) file a general consent to service of process in any
such jurisdiction;

(e) notify each Holder of Registrable Securities promptly and, if requested by
such Holder, confirm in writing, (i) when the Shelf Registration Statement and
any post-effective amendments thereto have become effective, (ii) when any
amendment or supplement to the Prospectus has been filed with the Commission,
(iii) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of the Shelf Registration Statement or
any part thereof or the initiation of any proceedings for that purpose, (iv) if
the Company receives any notification with respect to the suspension of the
qualification of the Registrable Securities for offer or sale in any
jurisdiction or the initiation of any proceeding for such purpose, and (v) of
the happening of any event during the period the Shelf Registration Statement is
effective as a result of which (A) the Shelf Registration Statement contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
or (B) the Prospectus as then amended or supplemented contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading;

(f) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Shelf Registration Statement or any part
thereof as promptly as possible;

(g) furnish to each Selling Holder of Registrable Securities, without charge, at
least one conformed copy of the Shelf Registration Statement and any
post-effective amendment thereto (without documents incorporated therein by
reference or exhibits thereto, unless requested);

(h) cooperate with the Selling Holders of Registrable Securities to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any Securities Act legend; and enable
certificates for such Registrable Securities to be issued for such numbers of
shares and registered in such names as the Selling Holders may reasonably
request at least ten (10) Business Days prior to any sale of Registrable
Securities; and in connection therewith, if required by the Company’s transfer
agent, the Company shall, promptly after the effectiveness of a Shelf
Registration Statement, cause an opinion of counsel as to the effectiveness of
such Shelf

 

12



--------------------------------------------------------------------------------

Registration Statement to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent which authorize and direct the transfer agent to
issue such Registrable Securities without legend upon sale by the Selling Holder
of such Registrable Securities under such Shelf Registration Statement;

(i) upon the occurrence of any event contemplated by clause (v) of
Section 3.2(e), use its commercially reasonable efforts promptly to prepare and
file an amendment or a supplement to the Prospectus or any document incorporated
therein by reference or prepare, file and obtain effectiveness of a
post-effective amendment to the Shelf Registration Statement, or file any other
required document, in any such case to the extent necessary so that, as
thereafter delivered to the purchasers of the Registrable Securities, such
Prospectus as then amended or supplemented will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
made, not misleading;

(j) make available for inspection by the Holders of Registrable Securities and
any counsel, accountants or other representatives retained by such Holders all
financial and other records, pertinent corporate documents and properties of the
Company and cause the officers, trustees and employees of the Company to supply
all such records, documents or information reasonably requested by such Holders,
counsel, accountants or representatives in connection with the Shelf
Registration Statement; provided, however, that such records, documents or
information which the Company determines in good faith to be confidential and
notifies such Holders, counsel, accountants or representatives in writing that
such records, documents or information are confidential shall not be disclosed
by such Holders, counsel, accountants or representatives unless (i) such
disclosure is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, or (ii) such records, documents or information become
generally available to the public other than through a breach of this Agreement;

(k) a reasonable time prior to the filing of the Shelf Registration Statement or
any amendment thereto, or any Prospectus or any amendment or supplement thereto,
provide copies of such document (not including any documents incorporated by
reference therein unless requested) to the Holders of Registrable Securities;

(l) provide one (1) legal counsel to the Holders (which counsel shall be chosen
by the Holders and be reasonably acceptable to the Company) with an opportunity
to review and comment upon each Shelf Registration Statement and any related
Prospectus included therein at least five (5) Business Days prior to their
initial filing with the Commission and upon all amendments and supplements
thereto such lesser period prior to their filing with the Commission as shall be
reasonable and appropriate under the circumstances, and the Company shall not
file any documents to which such legal counsel to the Holders reasonably objects
in writing (it being agreed that such writing may for this purpose be in
electronic format); provided that any fees and expenses of such counsel shall be
borne by the parties as provided in Section 3.1(e);

 

13



--------------------------------------------------------------------------------

(m) use its commercially reasonable efforts to cause all Registrable Securities
to be listed on any national securities exchange on which similar securities
issued by the Company are then listed;

(n) provide a CUSIP number for all Registrable Securities, not later than the
effective date of the Shelf Registration Statement;

(o) use its commercially reasonable efforts to make available to its security
holders, as soon as reasonably practicable, an earnings statement covering at
least twelve (12) months which shall satisfy the provisions of Section 11(a) of
the Securities Act and Rule 158 thereunder;

(p) if requested by a Selling Holder or any underwriters engaged by such Selling
Holder for purposes of distributing the Registrable Securities, enter into such
agreements (including an underwriting agreement in form, scope and substance as
is customary in underwritten offerings) and take all such other reasonable
actions in connection therewith (including those reasonably requested by the
underwriters or such Selling Holder) in order to expedite or facilitate the
disposition of such Registrable Securities, and in such connection, (i) make
such representations and warranties to the underwriters with respect to the
business of the Company and the Shelf Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings, and confirm the same if and
when requested; (ii) obtain customary opinions of counsel to the Company and
updates thereof (which shall be in form and substance reasonably satisfactory to
the Selling Holders or to the underwriters and their counsel, as the case may
be), addressed to such Selling Holder and, if applicable, each of the
underwriters; (iii) obtain “cold comfort” letters and updates thereof from the
independent registered public accountants of the Company, addressed to such
Selling Holder and, if applicable, each of the underwriters, such letters to be
in customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with any such offerings (in each case, to the
extent permitted by applicable accounting rules and guidelines); (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures no less favorable to the underwriters than those set
forth in Section 3.6 and cross indemnification by the underwriters in form and
substance as is customary in connection with such offering, in favor of the
Company or the Selling Holders, as the case may be; and (v) deliver such
documents and certificates as may be reasonably requested by the managing
underwriters and their counsel to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above of this
Section 3.2(p) and to evidence compliance with any customary conditions
contained in the underwriting agreement entered into by the Company;

(q) otherwise comply in all material respects with all applicable rules and
regulations of the Commission that are applicable to the Company in connection
with any Shelf Registration Statement and the disposition of all Registrable
Securities covered by such Shelf Registration Statement, including by filing
with the Commission in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act in order to keep
any Shelf Registration Statement effective; and

 

14



--------------------------------------------------------------------------------

(r) subject to the foregoing, take all other reasonable actions necessary to
facilitate disposition by the Holders pursuant to such Shelf Registration
Statement.

Each Selling Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3.2(e)(iii),
(iv) and (v) hereof or upon receipt of a Suspension Notice, such Selling Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement covering such Registrable Securities until such
Selling Holder’s receipt of written notice from the Company that such
disposition may be made and, in the case of Section 3.2(e)(v) hereof or, if
applicable, Section 3.3 hereof, copies of any supplemented or amended prospectus
contemplated by Section 3.2(e)(v) hereof or, if applicable, prepared under
Section 3.3 hereof, and, if so directed by the Company, such Selling Holder will
deliver to the Company all copies, other than permanent file copies, then in
such Selling Holder’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice. Each Selling
Holder of Registrable Securities agrees that it will immediately notify the
Company at any time when a prospectus relating to the registration of such
Registrable Securities is required to be delivered under the Securities Act of
the happening of an event as a result of which information previously furnished
by such Selling Holder to the Company in writing for inclusion in such
prospectus contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances in which they were made.

The Company may require each Selling Holder of Registrable Securities to furnish
to the Company in writing such information regarding the proposed distribution
by such Selling Holder of such Registrable Securities as the Company may from
time to time reasonably request in writing.

In connection with and as a condition to the Company’s obligations with respect
to the Shelf Registration Statement pursuant to Section 3.1 and this
Section 3.2, each Selling Holder covenants and agrees that (i) it will not offer
or sell any Registrable Securities under the Shelf Registration Statement until
it has received copies of the Prospectus as then amended or supplemented as
contemplated by Section 3.2(c) and notice from the Company that the Shelf
Registration Statement and any post-effective amendments thereto have become
effective as contemplated by Section 3.2(e); (ii) such Holder and any of its
officers, directors or Affiliates, if any, must comply with the provisions of
Regulation M under the Exchange Act as applicable to them in connection with
sales of Registrable Securities pursuant to the Shelf Registration Statement;
and (iii) such Selling Holder and any of its officers, directors or Affiliates,
if any, must enter into such customary written agreements as the Company shall
reasonably request to ensure compliance with clause (ii) above.

 

15



--------------------------------------------------------------------------------

Section 3.3 Suspension of Use of the Shelf Registration Statement.

(a) Notwithstanding anything to the contrary contained herein, the Company shall
not be required to take any of the actions described in Section 3.1(a),
Section 3.2(a), clauses (i), (ii) or (iii) of Section 3.2(b), Section 3.2(d) or
Section 3.2(i) with respect to each Holder holding Registrable Securities, and
each Holder holding Registrable Securities agrees not to effect any sale of
Registrable Securities through the Shelf Registration Statement, for a period
not to exceed ninety (90) days from the date of the Suspension Notice (as
defined below) in the event that the Company delivers written notice (each, a
“Suspension Notice”) to each such Selling Holder of Registrable Securities to
the effect that in the good faith judgment of the Board, as a result of a
pending material corporate development or transaction, it would be seriously
detrimental to the Company or its stockholders to cause the Shelf Registration
Statement or such filings to be made or to become effective or to amend or
supplement the Shelf Registration Statement or to permit the continued use
thereof and that such Selling Holder may not make offers or sales under the
Shelf Registration Statement for a period not to exceed ninety (90) days from
the date of such Suspension Notice; provided, however, that the Company may
deliver only two (2) such Suspension Notices within any twelve (12) month period
and the period(s) of time addressed by such Suspension Notices shall not exceed
one hundred twenty (120) days in the aggregate in any twelve (12) month period.

(b) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date without regard to any extension, or
if the consummation of any business combination by the Company has occurred or
is probable for purposes of Rule 3-05 or Article 11 of Regulation S-X
promulgated under the Securities Act or any similar successor rule, or if a
post-effective amendment must be filed to update the prospectus pursuant to
Section 10(a)(3) of the Securities Act, upon written notice thereof by the
Company to the Holders, the rights of the Holders to offer, sell or distribute
any Registrable Securities pursuant to a Shelf Registration Statement or to
require the Company to take action with respect to the registration or sale of
any Registrable Securities pursuant to a Shelf Registration Statement shall be
suspended until the date on which the Company has filed such reports or obtained
and filed the financial information required by Rule 3-05 or Article 11 of
Regulation S-X to be included or incorporated by reference, as applicable, in a
Shelf Registration Statement, and the Company shall use commercially reasonable
efforts to file the required reports or post-effective amendment or obtain and
file the financial information required to be included or incorporated by
reference, as applicable, as promptly as commercially practicable, and shall
notify the Holders as promptly as practicable when such suspension is no longer
required.

Section 3.4 Lockout Periods for Holder Sales. In the event (a) of an
underwritten offering covered by the Shelf Registration following the delivery
of an Underwriting Notice or (b) the Company intends to issue shares of
beneficial interest to the public in an underwritten offering after the Closing,
each Holder agrees, if requested by the managing underwriter or underwriters for
such underwritten offering, not to effect any Transfer of Registrable Securities
or any securities convertible into or exchangeable or exercisable for such
Registrable Securities, including a sale pursuant to Rule 144, except with the
consent of the managing underwriter or underwriters, during the period
reasonably required by the underwriter or underwriters for such offering, which
shall not be longer than the period beginning ten (10) Business Days prior to
the consummation of such underwritten offering and ending on the day that
is ninety (90) days after the consummation of such underwritten offering;
provided that the foregoing restriction shall not

 

16



--------------------------------------------------------------------------------

apply with respect to any non-public Transfer by any Holder to a Permitted
Transferee of such Holder. Notwithstanding the foregoing, this Section 3.4 shall
not be applicable to or otherwise be binding on any Holder unless it is
applicable to and otherwise binding on all Holders who hold at least one percent
(1%) of the Company’s Common Shares and the Company causes all of its executive
officers and directors to be similarly bound.

Section 3.5 Piggy-Back Registration.

(a) If at any time on or after the date hereof, the Company proposes to register
Common Shares under the Securities Act (other than (i) a registration statement
on Form S-4 or S-8, or any successor or other forms promulgated for similar
purposes, or (ii) a registration statement with respect to corporate
reorganizations or other transactions under Rule 145 of the Securities Act or
any successor rule promulgated for similar purposes), whether or not for sale
for its own account (including, without limitation, any registration effected
pursuant to Section 3.1 hereof), in a manner which would permit registration of
Registrable Securities for sale to the public under the Securities Act, each
Holder shall have the right to include in such registration all or part of the
Registrable Securities held by such Holder (the “Piggyback Registration Right”).
At such time, the Company shall give prompt written notice to all Holders of
Registrable Securities of its intention to register Common Shares.

(b) Any Holder wishing to exercise its Piggyback Registration Right shall
deliver to the Company a written notice within fifteen (15) days after the
receipt of the Company’s notice. Such Holder’s written notice shall specify the
number of Common Shares intended to be disposed of by such Holder, which might
be all or a portion of such Holder’s Registrable Securities. The Company will,
subject to Sections 3.5(c) and (f) below, use its commercially reasonable
efforts to effect the registration under the Securities Act of all Registrable
Securities which the Company has been so requested to register by the Holders
thereof, to the extent requisite to permit the disposition of the Registrable
Securities so to be registered; provided that (x) if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to proceed with the
proposed registration of the securities to be sold by it, the Company may, at
its election, give written notice of such determination to each Holder of
Registrable Securities and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration, and
(y) if such registration involves an underwritten offering, all Holders of
Registrable Securities requesting to be included in the Company’s registration
must sell their Registrable Securities to the underwriters selected by the
Company on the same terms and conditions as apply to the Company (including
entering into an underwriting agreement in customary form with the underwriter
or underwriters selected for such offering by the Company), as may be customary
or appropriate in combined primary and secondary offerings.

(c) If a registration requested pursuant to this Section 3.5 involves an
underwritten public offering, any Holder of Registrable Securities requesting to
be included in such registration may elect, in writing at least one (1) day
prior to the first use of a preliminary prospectus in connection with such
registration, not to register such securities in connection with such
registration.

 

17



--------------------------------------------------------------------------------

(d) All Holders of Registrable Securities requesting to be included in any
registration shall cooperate with the Company in all reasonable respects by
supplying information and executing documents relating to such Holder or the
Registrable Securities owned by such Holder in connection with such registration
and shall enter into such undertakings and take such other action relating to a
proposed offering which the Company or the underwriters may reasonably request
as being necessary to ensure compliance with federal and state securities laws
and the rules or other requirements of a securities exchange listing or
otherwise to effectuate an offering.

(e) The Company shall pay all Registration Expenses incurred in connection with
each registration of Registrable Securities pursuant to this Section 3.5. All
Selling Expenses applicable to Registrable Securities sold by Holders incurred
in connection with each registration pursuant to this Section 3.5 shall be borne
by the Holders of the Registrable Securities so registered pro rata based on the
number of securities so registered.

(f) If a registration pursuant to this Section 3.5 involves an underwritten
offering and the managing underwriter determines in good faith that marketing
factors require a limitation on the number of securities to be underwritten, the
number of securities that may be included will be limited to the number of
securities that, in the opinion of such underwriter, should be included, and the
securities to be included in the underwriting shall be allocated, first, to the
Company and, second, pro rata to all other requesting Holders on the basis of
the relative number of Registrable Securities then requested to be sold by each
such Holder (provided that any securities thereby allocated to any such Holder
that exceed such Holder’s request will be reallocated among the remaining
requesting Holders in like manner).

Section 3.6 Indemnification. In the event Common Shares are sold by Holders
pursuant to the Offering or any Registrable Securities are included in a Shelf
Registration under Section 3.1 or in a registration statement pursuant to
Section 3.5:

(a) Indemnity by the Company. Without limitation of any other indemnity provided
to any Holder, to the extent permitted by law, the Company will indemnify and
hold harmless each Holder, the Affiliates, officers, directors and partners of
each Holder, any underwriter (as defined in the Securities Act), and each
Person, if any, who controls such Holder or underwriter (within the meaning of
the Securities Act or the Exchange Act), against any losses, claims, damages,
liabilities and expenses (joint or several) to which they may become subject
under the Securities Act, the Exchange Act or any other federal or state law, as
and when incurred, insofar as such losses, claims, damages, liabilities and
expenses (or actions in respect thereof) arise out of or are based upon any of
the following statements, omissions or violations (collectively a “Violation”):
(i) any untrue statement or alleged untrue statement of a material fact
contained in a registration statement (including any preliminary Prospectus or
final Prospectus contained therein or any amendments or supplements thereto or
any “issuer free writing prospectus” (as defined in Rule 433 under the
Securities Act) related thereto), (ii) the omission or alleged

 

18



--------------------------------------------------------------------------------

omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or (iii) any other violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law, and the Company will reimburse
each such Holder, Affiliate, officer, director, partner, underwriter or
controlling person for any reasonable legal or other expenses incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability, expense or action; provided, however, that the Company shall not be
liable to any Holder in any such case for any such loss, claim, damage,
liability, expense or action to the extent that it arises out of or is based
upon a Violation which occurs (A) in reliance upon and in conformity with
written information furnished expressly for use in the Offering registration
statement or the Shelf Registration Statement or Prospectus by any such Holder
or any officer, director, partner or controlling person thereof or (B) by such
Holder’s failure to deliver a copy of the Offering registration statement or the
Shelf Registration Statement or Prospectus or any amendments or supplements
thereto after the Company has furnished such Holder with a sufficient number of
copies of the same.

(b) Indemnity by Holders. In connection with any registration in which a Holder
is participating, each such Holder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with the Shelf Registration Statement or Prospectus or registration
statement pursuant to Section 3.5 and, to the extent permitted by law, will
indemnify the Company, its directors and officers and each Person who controls
the Company (within the meaning of the Securities Act or Exchange Act) against
any losses, claims, damages, liabilities and expenses resulting from any
Violation, but only to the extent that such Violation occurs in reliance upon
and in conformity with any information so furnished in writing by such Holder
expressly for use in the Shelf Registration Statement or Prospectus or
registration statement pursuant to Section 3.5 or by virtue of such Holder’s
failure to deliver a copy of the Shelf Registration Statement or Prospectus or
registration statement pursuant to Section 3.5 or any amendments or supplements
thereto after the Company has furnished such Holder with a sufficient number of
copies of the same; provided that the obligation to indemnify will be several
and not joint and several with any other Person and will be limited to the net
amount received by such Holder from the sale of Registrable Securities pursuant
to the Shelf Registration Statement or registration statement pursuant to
Section 3.5.

(c) Notice; Right to Defend. Promptly after receipt by an indemnified party
under this Section 3.6 of notice of the commencement of any action (including
any governmental action), such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Section 3.6,
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, if the
indemnifying party agrees in writing that it will be responsible for any costs,
expenses, judgments, damages and losses incurred by the indemnified party with
respect to such claim, jointly with any other indemnifying party similarly
noticed, to assume the defense thereof with counsel mutually satisfactory to the
parties and the indemnified party may participate in such defense at such
party’s expense;

 

19



--------------------------------------------------------------------------------

provided, however, that an indemnified party shall have the right to retain its
own counsel, with the fees and expenses to be paid by the indemnifying party, if
the indemnified party reasonably believes that representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding, provided that the indemnifying party shall not be responsible for
the fees and expenses of more than one counsel for the indemnified parties. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall relieve such indemnifying
party of any liability to the indemnified party under this Section 3.6 only if
and to the extent that such failure is materially prejudicial to its ability to
defend such action, and the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party other than under this Section 3.6.

(d) Contribution. If the indemnification provided for in this Section 3.6 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party thereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether the
untrue statement or alleged untrue statement of a material fact or the omission
or alleged omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. Notwithstanding the foregoing, the amount any Holder
shall be obligated to contribute pursuant to this Section 3.6(d) shall be
limited to an amount equal to the net proceeds to such Holder of the Registrable
Securities sold pursuant to the Shelf Registration Statement or registration
statement pursuant to Section 3.5 that gives rise to such obligation to
contribute (less the aggregate amount of any damages which the Holder has
otherwise been required to pay in respect of such loss, claim, damage, liability
or expense or any substantially similar loss, claim, damage, liability or
expense arising from the sale of such Registrable Securities).

(e) Survival of Indemnity and Contribution. The indemnification and contribution
provided by this Section 3.6 shall be a continuing right to indemnification and
contribution and shall survive the registration and sale of any securities by
any Person entitled to indemnification and contribution hereunder and the
expiration or termination of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 3.7 Rule 144; Reports under Exchange Act. From and after the time of the
effective date of the Shelf Registration Statement filed with the Commission
pursuant to Section 3.1(a), in order to permit the Holders to sell the
Registrable Securities they hold, if they so desire, from time to time pursuant
to Rule 144 promulgated by the Commission or any successor to such rule or any
other rule or regulation of the Commission that may at any time permit a Holder
to sell Registrable Securities to the public without registration (the “Resale
Rules”), the Company will:

(a) comply with all rules and regulations of the Commission applicable in
connection with use of the Resale Rules;

(b) make and keep adequate and current public information available, as those
terms are understood and defined in the Resale Rules, at all times;

(c) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act as
required by the Resale Rules;

(d) furnish annually to all Holders material containing the information required
by Rule 14a-3(b) under the Exchange Act and Items 401, 402 and 403 of Regulation
S-K of the Commission;

(e) furnish to any Holder so long as such Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of the Resale Rules, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and any other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the Commission which permits
the selling of any such securities to the public without registration; and

(f) take any action (including cooperating with the Holder to cause the transfer
agent to remove any restrictive legends on such securities) as shall be
reasonably requested by any Holder or which shall otherwise facilitate the sale
of Registrable Securities from time to time by the Holders pursuant to the
Resale Rules.

ARTICLE 4

MISCELLANEOUS

Section 4.1 Notices. In order to be deemed effective, all documents to be
delivered and all notices, approvals, authorizations, demands, requests, reports
and/or consents to be given or obtained by any party to this Agreement shall be
deemed received, unless earlier received, (i) if sent by certified or registered
mail, return receipt requested, when actually delivered as aforesaid, except
that such delivery shall be prior to 5:00 p.m., recipient’s time, on any
Business Day and if a notice is not delivered on a Business Day or is delivered
after 5:00 p.m., recipient’s time, such notice shall be deemed to have been
received by such recipient at the commencement of such recipient’s first
Business Day next following the time of delivery, (ii) if sent by overnight mail
or international courier, when actually delivered as aforesaid, except that such
delivery shall be prior to 5:00 p.m., recipient’s time, on any Business Day and
if a notice is not delivered on a Business Day or is delivered after 5:00 p.m.,
recipient’s time, such notice shall be deemed to have been received by such
recipient at the commencement of such recipient’s first Business Day

 

21



--------------------------------------------------------------------------------

next following the time of delivery, (iii) if sent by email or facsimile
transmission, prior to 5:00 p.m., recipient’s time, on any Business Day and if a
notice is not transmitted on a Business Day or is transmitted after 5:00 p.m.,
recipient’s time, such notice shall be deemed to have been received by such
recipient at the commencement of such recipient’s first Business Day next
following transmission of such notice, provided that confirmatory notice is sent
promptly thereafter by first-class mail, postage prepaid, and (iv) if delivered
by hand, on the date of receipt, at the address set forth below:

 

  (a) To the Company:

InfraREIT, Inc.

1807 Ross Avenue, 4th Floor

Dallas, Texas 75201

Attention: General Counsel

Facsimile:

Email Address: Legal@Huntutility.com

 

  (b) To any Holder:

to the address of such Holder as it appears in the Company’s records.

The above addresses may be changed for future communications or delivery of
notice hereunder by giving notice of such change to the others listed above in
the manner prescribed by this Section 4.1. All notices shall be deemed effective
when received by all applicable parties at the addresses set forth above (as
such addresses may be changed by the parties in accordance herewith).
Notwithstanding the foregoing, no notice shall be deemed ineffective because of
any party’s refusal to accept delivery at the address specified for the giving
of such notice in accordance herewith.

Section 4.2 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 4.3 Successors and Assigns. Except as otherwise expressly provided
herein, this Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company and each of the Holders (including, for
the avoidance of doubt, (x) any subsequent holder of Registrable Securities,
whether or not any express assignment has been made and (y) any entity which is
the successor to the Company by merger, consolidation or similar transaction);
provided, however, that upon any Transfer of Registrable Securities pursuant to
a registration statement or under any Resale Rule that permits a Holder to sell
Registrable Securities to the public without registration, this Agreement shall
not inure to the benefit of the transferee; and provided, further, that the term
“Holder” as used in this Agreement shall include any transferee to whose benefit
this Agreement has so inured.

Section 4.4 Amendment and Waiver. This Agreement may be amended, and the
observance of any term of this Agreement may be waived, but only with the
written consent of the Company and Holders then holding a majority of the
outstanding Registrable Securities; provided, however, that the effect of any
such amendment will be that the consenting Holders

 

22



--------------------------------------------------------------------------------

will not be treated more favorably than all other Holders (without regard to any
differences in effect that such amendment or waiver may have on the Holders due
to the differing amounts of Registrable Securities held by such Holders); and
provided, further, that without the consent of any other Holder, but with the
written agreement of the Company (other than in the case of a waiver of any
right to which a Holder is entitled hereunder), any Holder may from time to time
enter into one or more agreements amending, modifying or waiving the provisions
of this Agreement with respect to such Holder if such action does not adversely
affect the rights or interest of any other Holder and such agreements do not
provide any more favorable rights to such Holder than the rights set forth
herein. No delay on the part of any party in the exercise of any right, power or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise by any party of any right, power or remedy preclude any other or
further exercise thereof, or the exercise of any other right, power or remedy.

Section 4.5 Additional Holders.

(a) Notwithstanding the provisions of Section 4.3, additional Persons may be
added as Holders under this Agreement in connection with the acquisition of
Common Shares by such Persons by executing a joinder to this Agreement and such
Person shall become a Holder for all purposes of this Agreement.

(b) The Company will not enter into any contract, arrangement or understanding
from and after the date hereof with any future Holders with respect to Common
Shares that has the effect of establishing rights or otherwise benefiting such
person in a manner more favorable in any material respect with respect to the
matters contemplated by Article 3 of this Agreement than the rights and benefits
established in favor of the Holders with respect to Common Shares pursuant to
this Agreement, unless the Company shall grant similar rights or benefits in
favor of the Holders party hereto.

Section 4.6 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, provided, however, if performance of any provision of this
Agreement, at the time such performance shall be due, shall transcend the limit
of validity prescribed by law, then the obligation to be performed shall be
reduced to the limit of such validity; and if any clause or provision contained
in this Agreement operates or would operate to invalidate this Agreement, in
whole or in part, then such clause or provision only shall be held ineffective,
as though not herein contained, and the remainder of this Agreement shall remain
operative and in full force and effect. The parties shall negotiate in good
faith a replacement clause or provision as consistent with the ineffective
clause or provision as is practicable under law.

Section 4.7 Counterparts. This Agreement may be executed and delivered in one or
more counterparts (including by means of facsimile or electronic mail
transmission), each of which when so executed and delivered shall be deemed an
original, none of which need contain the signatures of each of the parties
hereto and all of which together shall constitute one and the same instrument
binding on all the parties hereto. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

 

23



--------------------------------------------------------------------------------

Section 4.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS.

Section 4.9 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 4.10 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE BOROUGH OF MANHATTAN OR IN A UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN. EACH OF THE
PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN AND OF A
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN
THE BOROUGH OF MANHATTAN FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE. EACH OF THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

Section 4.11 Entire Understanding. This Agreement contains the entire
understanding and agreement among the parties with respect to the subject matter
hereof and supersedes any prior written or oral understandings or agreements
among them with respect thereto, including the Original Agreement.

Section 4.12 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and no provisions of this Agreement shall be
deemed to confer upon any other party any remedy, claim, liability,
reimbursement, cause of action or other right.

Section 4.13 No Presumption Against Drafter. Each of the parties hereto have
jointly participated in the negotiation and drafting of this Agreement. In the
event of an ambiguity or if a question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by each of the parties hereto
and no presumptions or burdens of proof shall arise favoring any party by virtue
of the authorship of any of the provisions of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Registration Rights and
Lock-Up Agreement as of the date and year first above written.

 

INFRAREIT, INC.

a Maryland corporation

By:

/s/ Ben Nelson

Name:

Ben Nelson

Title:

Senior Vice President and General Counsel

[Signature Page to Registration Rights and Lock-Up Agreement]



--------------------------------------------------------------------------------

Schedule A

Holders

John Hancock Life Insurance Company (U.S.A.)

Marubeni Corporation

MC Transmission Holdings, Inc.

OPTrust N.A. Holdings Trust

Teachers Insurance and Annuity Association of America

Hunt-InfraREIT, L.L.C.

The names of other individuals on file with the Company

 

Schedule A-1



--------------------------------------------------------------------------------

EXHIBIT A

INFRAREIT, INC.

FORM OF NOTICE AND QUESTIONNAIRE

The undersigned beneficial holder of shares of Common Stock, par value $0.01 per
share (“Common Shares”), of InfraREIT, Inc. (the “Company”) and/or units of
limited partnership interests (“Partnership Units” and, together with the Common
Shares, the “Registrable Securities”) of InfraREIT Partners, L.P. (the
“Operating Partnership”), understands that the Company has filed or intends to
file with the Securities and Exchange Commission one or more registration
statements (collectively, the “Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities in accordance with the
terms of the Amended and Restated Registration Rights and Lock-Up Agreement (the
“Registration Rights Agreement”), dated January 29, 2015, among the Company and
the holders listed on Schedule A thereto. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. To be included in a Shelf Registration
Statement, this Notice and Questionnaire must be completed, executed and
delivered to the Company at the address set forth herein as promptly as
practicable after receipt of this request, but in no event later than twenty
(20) Business Days thereafter. We will give notice of the filing and
effectiveness of the Shelf Registration Statement by issuing a press release and
by mailing a notice to the holders of Registrable Securities at their addresses
set forth in the register of the registrar.

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to acquire and/or
sell any Registrable Securities pursuant to the Shelf Registration Statement.
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire prior to the effectiveness of the Shelf Registration Statement so
that such beneficial owners may be named as selling security holders in the
related prospectus at the time of effectiveness. Upon receipt of a completed
Notice and Questionnaire from a beneficial owner following the effectiveness of
the Shelf Registration Statement, in accordance with the Registration Rights
Agreement, the Company will file such amendments to the Shelf Registration
Statement or additional shelf registration statements or supplements to the
related prospectus as are necessary to permit such holder to deliver such
prospectus to purchasers of Registrable Securities.

Certain legal consequences arise from being named as selling security holders in
a Shelf Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in a Shelf Registration Statement and the
related prospectus.

 

Exhibit A-1



--------------------------------------------------------------------------------

NOTICE

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Shelf Registration Statement the Registrable Securities beneficially owned by it
and listed below in Item 3 (unless otherwise specified under Item 3). The
undersigned, by signing and returning this Notice and Questionnaire, understands
that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:

QUESTIONNAIRE

 

1.   (a)   

Full Legal Name of Selling Security Holder:

 

  (b)   

Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:

 

  (c)   

Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in Item (3) below are held:

 

  (d)   

List below the individual or individuals who exercise voting and/or dispositive
powers with respect to the Registrable Securities listed in Item (3) below:

 

2.   Address for Notices to Selling Security Holder:  

 

 

 

  Telephone:  

 

  Fax:  

 

  E-mail address:  

 

  Contact Person:  

 

 

Exhibit A-2



--------------------------------------------------------------------------------

3.  

Beneficial Ownership of Registrable Securities:

 

Type of Registrable Securities beneficially owned, and number of Common Shares
and/or Partnership Units, as the case may be, beneficially owned:

 

 

4.  

Beneficial Ownership of Securities of the Company Owned by the Selling Security
Holder:

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).

 

Type and amount of other securities beneficially owned by the Selling Security
Holder:

 

 

Exhibit A-3



--------------------------------------------------------------------------------

5.  

Broker-Dealer Status:

 

 

(a) Is the Selling Security Holder a broker-dealer?

 

Yes              No ____

 

(b) If the Selling Security Holder is a broker-dealer, did the Selling Security
Holder receive the Registrable Securities as compensation for investment banking
services to the Company?

 

Yes ____     No ____

 

Note: If “yes” to Question 5(b), the Commission’s staff has indicated that the
Selling Security Holder should be identified as an underwriter in the
Registration Statement and related prospectus.

 

(c) Is the Selling Security Holder an affiliate of a broker-dealer?

 

Yes ____     No ____

 

(d) If the Selling Stockholder is an affiliate of a broker-dealer, does the
Selling Security Holder certify that it purchased the Registrable Securities in
the ordinary course of business, and at the time of the purchase of the
Registrable Securities to be sold, the Selling Security Holder had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

Yes ____     No ____

 

Note: If “no” to Question 5(d), the Commission’s staff has indicated that the
Selling Stockholder should be identified as an underwriter in the Registration
Statement and related prospectus.

6.  

Relationship with the Company

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

 

Exhibit A-4



--------------------------------------------------------------------------------

7.  

Plan of Distribution

 

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item (3)
pursuant to the Shelf Registration Statement only as follows and will not be
offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Shelf Registration Statement. Such Registrable Securities
may be sold from time to time directly by the undersigned or, alternatively,
through underwriters or broker-dealers or agents. If the Registrable Securities
are sold through underwriters or broker-dealers, the Selling Security Holder
will be responsible for underwriting discounts or commissions or agent’s
commissions. Such Registrable Securities may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of sale, at varying
prices determined at the time of sale, or at negotiated prices. Such sales may
be effected in transactions (which may involve crosses or block transactions):

 

 

(i)     on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

 

(ii)    in the over-the-counter market;

 

(iii)  in transactions other than on such exchanges or services or in the
over-the-counter market; or

 

(iv)   through the writing of options.

 

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

 

 

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.

 

Exhibit A-5



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Rights Agreement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
and to the extent provided therein. Pursuant to the Registration Rights
Agreement, the Company has agreed under certain circumstances to indemnify the
Selling Security Holders against certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the applicable Shelf
Registration Statement remains effective. All notices hereunder and pursuant to
the Registration Rights Agreement shall be made in writing at the address set
forth below.

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items
(1) through (7) above and the inclusion of such information in the applicable
Shelf Registration Statement and the related prospectus. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the applicable Shelf
Registration Statement and the related prospectus.

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall inure
to the benefit of and shall be enforceable by the respective successors, heirs,
personal representatives and assigns of the Company and the Selling Security
Holder with respect to the Registrable Securities beneficially owned by such
Selling Security Holder and listed in Item 3 above.

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to the principles of
conflicts of law.

 

Exhibit A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

    Beneficial Owner     By  

 

     

Name:

Title:

Dated:      

Please return the completed and executed Notice and Questionnaire to:

InfraREIT, Inc.

1807 Ross Avenue, 4th Floor

Dallas, Texas 75201

Attention: General Counsel

 

Exhibit A-7